Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge et al. (Pub NO. US 2007/0126435 A1; hereinafter Eldrigde) in view of KANG et al. (Pub NO. US 2015/0226783 A1; hereinafter Kang).
Regarding Claim 1, Eldridge teaches a method of operating a integrated circuit (IC) tester platform (method in fig. 1- Fig. 5; See [0026]-[0060]), the method comprising: 
determining, based on the measuring (to reduce error probe card is adjusted, therefore based on error; See [0032]-[0033], [0106]), which of a plurality of linear actuators in a gimbal platform (actuator 410 with platform 406 in Fig. 1 and Fig. below; See [0040]) coupled to a probe card (probe card 414 in fig. 1 and fig. below; See [0035]) is to operate to reduce the planar error (probe card is adjusted to reduce error; See [0107]); and
 transmitting instructions (planarizing mechanism 410 n Fig. 1 and Fig. below transmits instruction for adjustment; See [0036]) to cause one or more of the plurality of linear actuators (planarizing mechanism has linear actuator; See [0040]) to operate in a manner that reduces the planar error (adjusting mechanism transmits instruction to adjust to reduce error; See [0106]-[0107]). 
transmitting instructions to cause one or more of the plurality of linear actuators to operate in a manner that reduces the planar error (adjusting mechanism transmits instruction to adjust to reduce error; See [0106]-[0107]).
Eldridge teaches planar error between a probe card and one or more devices under test (DUT) (DUT 420 and probe card 414 in Fig. 1 and Fig. below; See [0106]-[0107]).

    PNG
    media_image1.png
    789
    895
    media_image1.png
    Greyscale

Eldridge is silent about measuring a planar error; 
Kang teaches regarding wafer testing (See [0053]) measuring a planar error (See [0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Eldridge by measuring planar error, as taught by Kang in order to achieve control over DUT (Kang; abstract).
Regarding Claim 2, Eldridge in view of Kang teaches the method of claim 1. Eldridge further teaches wherein the gimbal platform is between the probe card and a tester head (gimbal platform 406 is in between probe card 414 and tester head 404 in Fig. 1). 
Regarding Claim 3, Eldridge in view of Kang teaches the method of claim 2. Eldridge further teaches wherein the tester head is coupled to a head interface (tester head 404 is coupled to interface 402 in Fig. 1), which is coupled to the gimbal platform (all are coupled in Fig. 1), and wherein the linear actuators are to press against the head interface to reduce the planar error (gimbal platform 410 adjusts all components in Fig. 1 by pressing against each other to reduce error; See [0106]-[0107]). 
Regarding Claim 11, Eldridge teaches a method of testing one or more integrated circuit (IC) devices under test (DUT) (method in fig. 1- Fig. 5; See [0026]-[0060]), the method comprising: 
 loading the one or more DUT onto a tester (loading DUT 420 to tester 401 in Fig. 1 and Fig. below; See [0030]-[0040]);
 aligning a probe card with the one or more DUT (aligning probe card 414 to DUT 420 in fig. 1 and Fig. below; See [0030]-[0040]), wherein the aligning comprises:  
determining, based on the measuring (to reduce error probe card is adjusted, therefore based on error; See [0032]-[0033], [0106]), which of a plurality of linear actuators in a gimbal platform (actuator 410 with platform 406 in Fig. 1 and Fig. below; See [0040]) coupled to a probe card (probe card 414 in fig. 1 and fig. below; See [0035]) is to operate to reduce the planar error (probe card is adjusted to reduce error; See [0107]); and 
causing one or more of the plurality of linear actuators (planarizing mechanism has linear actuator; See [0040]) to operate in a manner that reduces the planar error (adjusting mechanism transmits instruction to adjust to reduce error; See [0106]-[0107]); 
transmitting electrical signals to the one or more DUT (See [0001]); and
 receiving information representative of characteristics of the one or more DUT in response to the electrical signals (See [0001]).
Eldridge teaches planar error between a probe card and one or more devices under test (DUT) (DUT 420 and probe card 414 in Fig. 1 and Fig. below; See [0106]-[0107]).

    PNG
    media_image1.png
    789
    895
    media_image1.png
    Greyscale

Eldridge is silent about measuring a planar error; 
Kang teaches regarding wafer testing (See [0053]) measuring a planar error (See [0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Eldridge by measuring planar error, as taught by Kang in order to achieve control over DUT (Kang; abstract).
Regarding Claim 12, Eldridge in view of Kang teaches the method of claim 11. Eldridge further teaches wherein the gimbal platform is between the probe card and a tester head (gimbal platform 406 is in between probe card 414 and tester head 404 in Fig. 1).
Regarding Claim 13, Eldridge in view of Kang teaches the method of claim 12. Eldridge further teaches wherein the tester head is coupled to a head interface (tester head 404 is coupled to interface 402 in Fig. 1) which is coupled to the gimbal platform (all are coupled in Fig. 1), and wherein the linear actuators are to press against the head interface to reduce the planar error (gimbal platform 410 adjusts all components in Fig. 1 by pressing against each other to reduce error; See [0106]-[0107]).
5.	Claim(s) 5, 9-10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge in view of Kang further in view of Hwang et al. (Pub NO. US 2014/0132297 A1; hereinafter Hwang).
Regarding Claim 5, Eldridge in view of Kang teaches the method of claim 1. Eldridge in view of Kang is silent about wherein measuring the planar error includes: 
measuring a first distance between a first location on the probe card and a first location on the one or more DUT; 
 measuring a second distance between a second location on the probe card and a second location on the one or more DUT; and 
measuring a third distance between a third location on the probe card and a third location on the one or more DUT. 
Hwang teaches regarding testing wafer (See abstract) wherein measuring distance between DUT and probe card (See [0006], [0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Eldridge, Kan and Hwang by measuring a first distance between a first location on the probe card and a first location on the one or more DUT; measuring a second distance between a second location on the probe card and a second location on the one or more DUT; and measuring a third distance between a third location on the probe card and a third location on the one or more DUT, in order to achieve control over distance between DUT and probe card (Hwang; [0006]).
Regarding Claim 9, Eldridge in view of Kang further in view of Hwang teaches the method of claim 5. Hwang further teaches wherein measuring the first, second and third distances comprises collecting with a camera at least three images (See [0029]-[0030]), each including one of the first, second, or third distances between the probe card and the one or more DUT.
Regarding Claim 10, Eldridge in view of Kang further in view of Hwang teaches the method of claim 9. Eldridge further teaches wherein the linear actuators comprise one or more of a piezoelectric actuator, a hydraulic actuator, a mechanical actuator (actuator 410 controls adjustment in Fig. 1, therefore it is mechanical actuator; See [0040]), a pneumatic actuator, or an electro-mechanical actuator. 
Regarding Claim 15, Eldridge in view of Kang teaches the method of claim 10. Eldridge in view of Kang is silent about wherein measuring the planar error includes:
 measuring a first distance between a first location on the probe card and a first location on the one or more DUT;
 measuring a second distance between a second location on the probe card and a second location on the one or more DUT; and  
 measuring a third distance between a third location on the probe card and a third location on the one or more DUT.
Hwang teaches regarding testing wafer (See abstract) wherein measuring distance between DUT and probe card (See [0006], [0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Eldridge, Kan and Hwang by measuring a first distance between a first location on the probe card and a first location on the one or more DUT; measuring a second distance between a second location on the probe card and a second location on the one or more DUT; and measuring a third distance between a third location on the probe card and a third location on the one or more DUT, in order to achieve control over distance between DUT and probe card (Hwang; [0006]).

Regarding Claim 20, Eldridge in view of Kang further in view of Hwang teaches the method of claim 10. Eldridge further teaches wherein the linear actuators comprise one or more of a piezoelectric actuator, a hydraulic actuator, a mechanical actuator (actuator 410 controls adjustment in Fig. 1, therefore it is mechanical actuator; See [0040]), a pneumatic actuator, or an electro-mechanical actuator.

Allowable Subject Matter

6.	Claims 4, 6-8, 14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Regarding Claim 4, none of the prior art fairly teaches or suggests the method of claim 1, further comprising: 
remeasuring the planar error between a probe card and the one or more DUT; 
determining again, based on the remeasuring, which of the plurality of linear actuators in the gimbal platform is to operate to reduce the planar error; and 
transmitting additional instructions to cause one or more of the plurality of linear actuators operate in a manner that reduces the planar error.
Claims 6-8 depend on claim 4, therefore claims 6-8 also have allowable subject matter.
8.	Regarding Claim 14, none of the prior art fairly teaches or suggests the method of claim 11, further comprising:
remeasuring the planar error between a probe card and the one or more DUT;
determining again, based on the remeasuring, which of the plurality of linear actuators in the gimbal platform is to operate to reduce the planar error; and
transmitting additional instructions to cause one or more of the plurality of linear actuators operate in a manner that reduces the planar error.
Claims 16-19 depend on claim 14, therefore claims 16-19 also have allowable subject matter.



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	a. Zelder et al. (Pub NO. US 2011/0163773 A1) discloses Measuring Probe.
b. Shvets et al. (Pub NO. US 2006/0152232 A1) discloses Method and Apparatus for Inspecting Printed Circuit Board.
c. Hammond et al. (Patent NO. US 5,635,848) discloses Method and System for Controlling Probe Actuator.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858